Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered November 14, 1989, convicting defendant upon his plea *883of guilty of the crime of criminal possession of a controlled substance in the first degree.
Defendant contends that evidence obtained in executing a search warrant of his apartment should be suppressed because the police exercised unnecessary force. Initially, we note that defendant has failed to preserve this issue for appellate review (see, People v Ruggles, 159 AD2d 969, lv denied 76 NY2d 864, 77 NY2d 1000). In any event, the record indicates that the police identified themselves to defendant and stated that they had a search warrant for his apartment, and that they used force to open the apartment door only after defendant indicated that he had lost his key. Thus, even if we were to assume that the use of excessive force would require suppression, the record in this case establishes that force was used only as authorized by the CPL (see, CPL 690.50 [1]).
Yesawich Jr., J. P., Levine, Mercure, Mahoney and Harvey, JJ., concur. Ordered that the judgment is affirmed.